Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6, line 1 – the recitation “claim 5” has been replaced with --claim 1--.
Claim 7, line 1 – the recitation “claim 5” has been replaced with --claim 1--.
Claim 8, line 1 – the recitation “claim 5” has been replaced with --claim 1--.
Claim 9, line 1 – the recitation “claim 5” has been replaced with --claim 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record did not show or suggest, either singly or combined, a seat padding comprising an air and temperature control system, the control system comprising a thermoelectric module and a blower operatively coupled by a padding passage, wherein the thermoelectric module includes an upper surface that is in contact with the padding and a lower surface that is in contact with a heat exchanger such that air sucked from a seat .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636